Mr. Justice Gary,
dissenting. None of the cases cited in the opinion of Mr. Justice Jones, it seems to me, are controlling in this case. I am unwilling to delay the filing of the opinion by consuming the time that would be necessary *560to review the authorities upon which he relies, and to state my views at length, but I will set forth briefly the reasons for my dissent.
1. The Court should, if possible, give effect to the grant- or’s intention expressed in the deed, and to ascertain the intention, all the parts of the deed should be considered. If it can be construed so as to make effectual all its parts, it is the duty of the Court so to construe it, rather than to render a construction that would make nugatory any of its parts.
2. The deed conveys a life estate to R. V. McMichael in technical language, but no such restrictive words are used as to the estate conveyed to the children of the grantor, in the premises of the deed. This fact would not, of course, in itself, be of any force, but it is significant when considered in connection with the other provisions of the deed.
3. The words in the habendum clause of the deed are sufficient in form to pass the fee, and show that the grantor intended to part with all title to the land. These words, when construed with reference to the estate conveyed to the children in the premises, are inconsistent with the theory that only a life estate was intended.
4. The construction placed upon the deed by Mr. Justice Jones was such as would necessarily have been placed upon the deed if there had been no habendum clause. His construction ignores the habendum clause, while ours gives effect to all the parts of the deed.
I, therefore, dissent from the opinion of Mr. Justice Jones.